Case 13-19626        Doc 49     Filed 11/19/18     Entered 11/19/18 12:02:08          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 19626
         Camella Holmes

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/09/2013.

         2) The plan was confirmed on 08/22/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/13/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/10/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,764.33.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-19626            Doc 49      Filed 11/19/18    Entered 11/19/18 12:02:08                 Desc         Page 2
                                                      of 3



 Receipts:

          Total paid by or on behalf of the debtor                $15,364.00
          Less amount refunded to debtor                              $21.18

 NET RECEIPTS:                                                                                       $15,342.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $2,700.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $627.59
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $3,327.59

 Attorney fees paid and disclosed by debtor:                     $300.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim        Principal      Int.
 Name                                    Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Bank                    Unsecured      3,401.00       3,051.10         3,051.10      1,196.85        0.00
 City of Harvey                      Secured           263.98          0.00           263.98        263.98        0.00
 Credit Acceptance Corp              Unsecured      3,377.00       4,029.28         4,029.28      1,580.57        0.00
 CREDIT COLLECTION SERVICES          Unsecured          94.34           NA               NA            0.00       0.00
 Family Christian Health Center      Unsecured         179.00           NA               NA            0.00       0.00
 H&f Law                             Unsecured         302.00           NA               NA            0.00       0.00
 Horseshoe Hammond Casino            Unsecured         150.00           NA               NA            0.00       0.00
 John H. Stroger Hospital            Unsecured         348.39           NA               NA            0.00       0.00
 Legacy                              Unsecured          33.42           NA               NA            0.00       0.00
 Linebarger Goggan Blair & Sampson   Unsecured          23.20           NA               NA            0.00       0.00
 Linebarger Goggan Blair & Sampson   Unsecured         488.00           NA               NA            0.00       0.00
 LJ Ross                             Unsecured          62.23           NA               NA            0.00       0.00
 MCC TCF Bank                        Unsecured         204.00           NA               NA            0.00       0.00
 Midwest Emergency Associates Ltd    Unsecured            NA         798.00           798.00        313.03        0.00
 National Commercial Services        Unsecured         776.00        659.54           659.54        258.72        0.00
 NCO Financial Systems               Unsecured      1,202.00            NA               NA            0.00       0.00
 Oak Forest Hospital                 Unsecured         489.00           NA               NA            0.00       0.00
 PNC Mortgage Corporation            Secured       21,924.00     20,307.92        20,307.92            0.00       0.00
 PNC Mortgage Corporation            Secured        8,402.08       8,402.08         8,402.08      8,402.08        0.00
 Provident Hospital Of Cook County   Unsecured      1,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-19626        Doc 49      Filed 11/19/18     Entered 11/19/18 12:02:08             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $20,307.92              $0.00              $0.00
       Mortgage Arrearage                                 $8,402.08          $8,402.08              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $263.98            $263.98              $0.00
 TOTAL SECURED:                                          $28,973.98          $8,666.06              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,537.92          $3,349.17              $0.00


 Disbursements:

         Expenses of Administration                             $3,327.59
         Disbursements to Creditors                            $12,015.23

 TOTAL DISBURSEMENTS :                                                                     $15,342.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
